DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 9 have been amended and examined as such.
Claims 10-11 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2006/0203055 A1) in view of Koitabashi et al. (US 6,164,772 A) and in further view of Morohoshi et al. (US 2010/0302326 A1).
As related to independent claims 1 & 9, Doi teaches an ink jet recording apparatus [claim 1] (Doi – Figure 2, shown below) and method [claim 9] comprising: at least one aqueous ink composition (Doi – Page 11, Paragraphs 134-136); at least one ink encasement in which the aqueous ink composition is encased (Doi – Figure 2, Reference #51-55, shown below); a recording head that ejects the aqueous ink composition (Doi – Page 9, Paragraph 107); and a carriage configured to move the ink encasement and the recording head back and forth (Doi – Figure 2, Reference #10, shown below), wherein: the carriage carries the ink encasement, with the ink encasement integrated with the carriage (Doi – Figure 2, Reference #5, #3, & #10, shown below); the ink encasement having an ink fill port that opens and shuts as a port through which the aqueous ink composition is loaded (Doi – Figure 2, Reference #5, #3, #10, & 57, shown below); and a maximum external length of the ink encasement in a direction parallel with a direction in which the carriage moves back and forth is 30.0 mm or less [i.e. 10.5mm based on width of 8.5”x11” sheet of print media] (Doi – Figure 2, Reference #1 & 51, shown below).


    PNG
    media_image1.png
    458
    571
    media_image1.png
    Greyscale


Continuing with claims 1 & 9, while Doi teaches the dimensions of the ink encasement as inferred by the dimensions of the printer and the recording medium, Koitabashi et al. teaches an ink jet recording apparatus and method with an ink encasement located on the carriage which specifies the exact dimensions of the ink encasement being 11mm long in the direction parallel with the direction the carriage moves back and forth (Koitabashi et al. – Page 23, Lines 44-63 and Figure 12, shown below).


    PNG
    media_image2.png
    685
    410
    media_image2.png
    Greyscale


Continuing with claims 1 & 9, while Doi and Koitabashi et al. teach the dimensions of the ink encasement, neither Doi nor Koitabashi et al. specifically teach the ink fill port is located on a top surface of the ink encasement.  However, Morohoshi et al. teaches an ink jet recording apparatus with an ink encasement and a recording head and a carriage configured to move these structures back and forth (Morohoshi et al. – Page 22, Paragraph 370 and Figure 7, Reference #15, #14, and #13, shown below).


    PNG
    media_image3.png
    444
    360
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the dimensions of Doi to be in the range as claimed especially as further exemplified by Koitabashi et al. and its specifying the dimensions of the ink encasement in an effort to provide the most appropriate and suitable dimensions required for the design choice of the ink jet recording apparatus and the ink encasements or cartridges thereon (Koitabashi et al. – Column 4, Lines 24-32) and further recognize the design choice options to include ink fill ports located on any one of available surfaces of the ink encasement as exemplified by Morohoshi et al. in an effort to provide the best option needed in the layout of the ink jet recording apparatus with nozzle clogging issues solved during production of highly sharp printed images (Koitabashi et al. – Column 4, Lines 24-32 and Morohoshi et al. – Page 2, Paragraph 26).

As related to dependent claim 2, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach a minimum thickness of walls of the ink encasement perpendicular to the direction parallel with the direction in which the carriage moves back and forth is 0.1 mm or more and 5.0 mm or less (Koitabashi et al. – Column 23, Lines 54-64).
As related to dependent claim 3, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach the maximum external length of the ink encasement in the direction parallel with the direction in which the carriage moves back and forth is 10.0 mm or more [i.e. 10.5mm or 11mm] (Doi – Figure 2, Reference #1 & 51, shown above and Koitabashi et al. – Page 23, Lines 44-63).
As related to dependent claim 4, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach a gas-to-liquid ratio by volume, gas/liquid, inside the ink encasement is 3/16 or more (Koitabashi et al. – Figure 37, shown below).


    PNG
    media_image4.png
    408
    684
    media_image4.png
    Greyscale


As related to dependent claim 5, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach a gas-to-liquid ratio by volume, gas/liquid, inside the ink encasement is 16/3 or less (Koitabashi et al. – Figure 37, shown above).
As related to dependent claim 7, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach the aqueous ink composition contains a dye or pigment (Doi – Page 11, Paragraphs 134-136 and Koitabashi et al. – Column 14, lines 33-52).
As related to dependent claim 8, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach the at least one ink encasement carried on the carriage is a plurality of ink encasements (Doi – Figure 2, Reference #5, shown above); and the recording head ejects each of the ink compositions encased in the ink encasements (Doi – Page 10, Paragraphs 121-123).
As related to dependent claim 10, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach the carriage is located between the ink encasement and the recording head (Koitabashi et al. – Figure 47, Reference #102, #101, & Trapezoid shaped recording head, shown below and Morohoshi et al. – Figure 9, shown below).

    PNG
    media_image5.png
    315
    382
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    338
    296
    media_image6.png
    Greyscale


As related to dependent claim 11, the combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and continues to teach the top surface of the ink encasement is opposite to a surface of the ink encasement that is attached to the carriage (Koitabashi et al. – Figure 47, Reference #101, shown above and Morohoshi et al. – Page 22, Paragraph 370 and Figures 7 & 9, both shown above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doi (US 2006/0203055 A1), Koitabashi et al. (US 6,164,772 A), and Morohoshi et al. (US 2010/0302326 A1) in further view of Kotaki et al. (US 5,619,239 A).
The combination of Doi, Koitabashi et al., and Morohoshi et al. remains as applied above and one of ordinary skill in the art at the time of filing would recognize the need to ensure the angle of contact of the aqueous ink to be low and/or the surface of the ink encasement to be hydrophilic in an effort to ensure the aqueous ink composition moves correctly and adequately through the ink encasement.  Meanwhile, Kotaki et al. teaches an ink encasement [i.e. ink tank] with a width of 19.3mm (Kotaki et al. – Column 7, Lines 50-60 and Figure 17a, shown below) and continues to teach an angle of contact of the aqueous ink composition with an inner wall of the ink encasement is 40° or less [i.e. approaching zero] (Kotaki et al. – Column 11, Lines 25-36).  

    PNG
    media_image7.png
    333
    402
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the need for a low angle of contact of the aqueous ink with the inner wall or increase the hydrophilic nature of the relationship of the combination of Doi, Koitabashi et al., and Morohoshi et al.  and therefore to specify the angle of contact of the aqueous ink as taught by Kotaki et al. in an effort to use the appropriate material to ensure an appropriate contact angle while minimizing cost (Kotaki et al. – Column 11, Lines 30-36).

Response to Arguments
Applicant’s arguments with respect to claims 1 & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853